Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on June 7, 2021. Claims 1-20 are pending and will be considered for examination. 

Response to Arguments
I.	Objection to the Claims
Applicant’s amendment to the claims is sufficient to overcome Examiner’s objection to the claims. The objections to claims 6-7, 13, and 19 are withdrawn.

II.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed June 7, 2021 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive. 
Applicant argues that the additional elements of the pending claims integrate the abstract idea into a practical application (beginning middle of page 10). Applicant begins this analysis (middle of page 10) by stating that the “additional elements” include all the limitations of claim 1 except for “a system”. Examiner does not find this argument persuasive. All of the limitations of claim 1 except for a system, a computing device, and an e-commerce platform are part of the abstract idea and therefore not additional elements that are capable of integrating the abstract idea into a practical application. See updated 35 USC § 101 rejection below. 
Applicant goes on to argue (last paragraph of page 10) that the additional elements of claim 1 integrate the abstract idea into a practical application, citing as evidence the following alleged improvements from the Specification: “automatically determine, via the computing device, substitute items for items ordered by a customer that may be unavailable”, “can evaluate 
	Finally, Applicant (beginning at the top of page 11) lists the limitations of claim 1 again and states: ”Amended claim 1 recites language that applies the alleged abstract idea in a meaningful way as to integrate the alleged abstract idea into a practical application as it furthers an objective (e.g., to optimize and improve the performance of a system implementing an order fulfillment processes) of the networked computing system, even in situations where such an objective is more complex and made more difficult to achieve when the system includes ‘multiple actors and at many disparate remote locations.’ See Specification at [0004], [0021]-[0022], [0024] and [0058].” Examiner disagrees with this analysis. All of the limitations of claim 1 except for a system, a computing device, and an e-commerce platform are part of the abstract idea and therefore not additional elements that are capable of integrating the abstract idea into a practical application. In addition, any improvement recited by the limitations of claim 1 is an improvement to the abstract idea as opposed to an improvement to the functioning of the computer itself or any other technology or technical field. That is, claim 1 may recite a business solution, in the form of an abstract idea, to a business problem. However, it does not recite a technological solution to a technological problem. Therefore, Examiner does not find this argument persuasive.
III.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed June 7, 2021 with respect to claims rejected under 35 USC § 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.






















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-7 are directed to a system, which is a machine. Therefore, claims 1-7 are directed to one of the four statutory categories of invention. Claims 8-14 are directed to a method, which is a process. Therefore, claims 8-14 are directed to one of the four statutory categories of invention. Claims 15-20 are directed to a non-transitory computer readable medium, which is a manufacture. Therefore, claims 15-20 are directed to one of the four statutory categories of invention.

Step 2A
Claim 1:
The claim recites receive order data, the order data including data indicative of at least one item ordered by a customer on an e-commerce platform and location data indicating a location of a particular store; obtain item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; obtain customer attribute data identifying preferences of the customer; determine a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data, the preference score indicating a likelihood that the customer will accept one of the plurality of 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of recommending substitutions. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 2-7 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-7 recite the additional elements of a system, a computing device, and an e-commerce platform. The computer system component steps are recited at a high-level of generality (i.e., a computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim 8:
The claim recites receiving order data, the order data including data indicative of at least one item ordered by a customer on an e-commerce platform and location data indicating a location of a particular store; obtaining item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; obtaining customer attribute data identifying preferences of the customer; determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data, the preference score indicating a likelihood that the customer will accept one of the plurality of substitution items as a replacement for the item ordered by the customer; ranking each substitution item in the plurality of substitution items based on the preference scores; transmitting, to the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank; obtaining, from the particular store, performance data associated with the order data and substitution data; and based on performance data obtained from the particular store, determining one or more performance metrics associated with the system.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of recommending substitutions. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that 
Dependent claims 9-14 recite the same abstract ideas identified in claim 8. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 8-14 recite the additional elements of an e-commerce platform and a computing device. The computer system component steps are recited at a high-level of generality (i.e., a computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 9-14 are not integrated into a practical application based on the same analysis as for claim 8 above. 

Claim 15:
The claim recites receiving order data, the order data including data indicative of at least one item ordered by a customer on an e-commerce platform and location data indicating a location of a particular store; obtaining item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; obtaining customer attribute data identifying preferences of the customer; determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data, the preference score indicating a likelihood that the customer will accept one of the plurality of substitution items as a replacement for the item ordered by the customer; ranking each substitution item in the plurality of substitution items based on the preference scores; 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of recommending substitutions. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 16-20 recite the same abstract ideas identified in claim 15. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 15-20 recite the additional elements of a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations; an e-commerce platform; and a computing device. The computer system component steps are recited at a high-level of generality (i.e., a computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
























Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-7 recite the additional elements of a system, a computing device, and an e-commerce platform. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 8-14 recite the additional elements of 8-14 recite the additional elements of an e-commerce platform and a computing device. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi). 

Claims 15-20 recite the additional elements of a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations; an e-commerce platform; and a computing device. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.















Claims 1-3, 5, 8-10, 12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al (US 2017 /0337523) (“Roach”) in view of Franke et al (US 10,127,596) (“Franke”) in view of Avery, Jr. et al (US 10,685,308) (“Avery,”).

Claim 1: Roach discloses a system comprising: a computing device configured to (claim 12 lines 1-9): receive order data, the order data including data indicative of at least one item ordered by a customer on an e-commerce platform and location data indicating a location of a particular store (para [0025] line 1 – para [0026] line 23); obtain item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items (para [0058] lines 11-17); . . . transmit, to a computing device associated with the particular store, the order data (para [0049] lines 1-20) along with substitution data that includes information identifying each substitution item in the plurality of substitution items (para [0058] line 1 – para [0059] line 10) . . . ; obtain, from the computing device associated with the particular store, performance data associated with the order data and substitution data (para [0058] line 23 – para [0059] line 10). 
Roach fails to explicitly disclose obtain item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; obtain customer attribute data identifying preferences of the customer; determine a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data, the preference score indicating a likelihood that the customer will accept one of the plurality of substitution items as a replacement . . . ; rank each substitution item in the plurality of substitution items based on the preference scores; . . . substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank. However, Franke does teach obtain item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one (col 2 lines 4-17, and col 4 lines 41-67); obtain customer attribute data identifying preferences of the customer (col 2 lines 18-23, col 5 lines 9-18 and 30-46, and col 8 line 63 – col 9 line 49); determine a preference score for each substitution item in the plurality of substitution items (col 2 lines 24-27 and col 5 lines 56-59) based on the item attribute data (col 2 lines 11-17, and col 4 lines 65-67) and the customer attribute data (col 2 lines 18-23, col 5 lines 9-18 and 30-46, and col 8 line 63 – col 9 line 49), the preference score indicating a likelihood that the customer will accept one of the plurality of substitution items as a replacement (col 4 lines 41-64, col 11 lines 3-16, and col 21 line 65 – col 22 line 12) . . . ; rank each substitution item in the plurality of substitution items based on the preference scores (col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6); . . . substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank (col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Franke into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Franke teaches: 
Further, a collaborative filter may require an item to be viewed by a relatively large number of users before the filter can generate reasonably usable recommendations for that item.  Systems as described herein, however, as further described below, can be configured to generalize to previously unseen items, to enable accurate recommendations of items may not have even been viewed by a single user yet.  This is advantageous particularly in systems relating to dynamic items, such as used vehicles and homes, because a specific item may not be present on a listing system for an extended period of time.  Therefore, it is important to be able to generate useful recommendations for newly-listed items that have not yet been viewed by or otherwise interacted with by users (col 6 lines 36-49).  
Another advantage of systems and methods described herein with respect to collaborative filtering is that collaborative filters are not able to generalize to previously unseen items.  For example, if a new book is added to a book seller's inventory, a collaborative filtering algorithm may not be able to determine what users that book should be recommended to without first analyzing the preference patterns of users that have actually interacted with (col 7 lines 19-38).
Another advantage of systems, methods, and devices as disclosed herein, is that, since the systems in some embodiments utilize the features of each item as inputs to generate scoring models, there is no need to divide items into groups. In other recommendation systems, items may need to be divided into groups such as houses, books, cars, geographic location, and/or the like. However, with embodiments of systems as described herein, these groupings are not necessary (col 10 lines 12-21).

In addition, it would have been recognized that applying the known technique of obtaining item attribute data associated with the at least one item where the item attribute data corresponds to a characteristic of the at least one item and a common characteristic of a plurality of substitution items, obtain customer attribute data identifying preferences of the customer, determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data where the preference score indicates a likelihood that the customer will accept one of the plurality of substitution items as a replacement, ranking each substitution item in the plurality of substitution items based on the preference scores, and using substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank, as taught by Franke, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Roach fails to explicitly disclose obtain, from the computing device . . . , performance data associated with the order data and substitution data; and based on performance data obtained from the computing device . . . , determine one or more performance metrics associated with the system. However, Avery does teach obtain, from the computing device . . . ,  (fig 9 elements 902-916; see also col 37 lines 39-47); and based on performance data obtained from the computing device . . . , determine one or more performance metrics associated with the system (fig 9 element 918; see also col 41 lines 54-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Avery into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because obtaining performance data associated with the order data and substitution data from the computing device, and determining one or more performance metrics associated with the system based on performance data obtained from the computing device provides empirical substitution data resulting in better substitution recommendations than purely theoretical methods of determining substitutes such as attribute matching. 
In addition, it would have been recognized that applying the known technique of obtaining performance data associated with the order data and substitution data from the computing device, and determining one or more performance metrics associated with the system based on performance data obtained from the computing device, as taught by Avery, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 2: The cited prior art teaches the system of claim 1. Roach fails to explicitly disclose wherein the customer attribute data is determined by a customer understanding model trained using the customer's purchase behavior on the e-commerce platform. However, Franke does teach wherein the customer attribute data is determined by a customer understanding model trained (col 5 lines 30-46, col 7 line – col 8 line 8, and col 11 lines 3-16) using a (col 3 lines 58-60 and col 24 lines 27-42). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Franke into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Franke teaches: 
Further, a collaborative filter may require an item to be viewed by a relatively large number of users before the filter can generate reasonably usable recommendations for that item.  Systems as described herein, however, as further described below, can be configured to generalize to previously unseen items, to enable accurate recommendations of items may not have even been viewed by a single user yet.  This is advantageous particularly in systems relating to dynamic items, such as used vehicles and homes, because a specific item may not be present on a listing system for an extended period of time.  Therefore, it is important to be able to generate useful recommendations for newly-listed items that have not yet been viewed by or otherwise interacted with by users (col 6 lines 36-49).  
Another advantage of systems and methods described herein with respect to collaborative filtering is that collaborative filters are not able to generalize to previously unseen items.  For example, if a new book is added to a book seller's inventory, a collaborative filtering algorithm may not be able to determine what users that book should be recommended to without first analyzing the preference patterns of users that have actually interacted with listings of the new book.  On the other hand, systems, methods, and devices as described herein can be configured to analyze a new item added to a seller's inventory and to predict substantially in real time the preference users may have for that item as compared to other items prior to a single user even viewing the new listing.  For example, when a new existing home is listed in a home listing service, a system as described herein may be configured to immediately be able to analyze the differences in features, characteristics, market conditions, etc. of that listing versus a selected listing a user has expressed a preference in and to determine the predicted preference that user may have for this new listing (col 7 lines 19-38). 

In addition, it would have been recognized that applying the known technique of determining customer attribute data by a customer understanding model trained using the customer's purchase behavior on the e-commerce platform, as taught by Franke, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 3: The cited prior art teaches the system of claim 2, and Roach further discloses wherein the data obtained from the computing device associated with the particular store includes customer acceptance data that characterizes whether a customer accepted the substitution item as a replacement for the item ordered by the customer (para [0058] line 23 – para [0059] line 10). 
Roach fails to explicitly disclose wherein the computing device is further configured to: input the one or more performance metrics into the customer understanding model to obtain revised preference scores for the plurality of substitution items. However, Avery does teach wherein the computing device is further configured to: input the one or more performance metrics into the customer understanding model to obtain revised preference scores for the plurality of substitution items (fig 9 element 918; see also col 37 lines 39-47 and col 41 lines 54-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Avery into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because inputting the one or more performance metrics into the customer understanding model to obtain revised preference scores for the plurality of substitution items allows the substitution recommendations to continually approve based on real-world, empirical data. 
In addition, it would have been recognized that applying the known technique of inputting the one or more performance metrics into the customer understanding model to obtain revised preference scores for the plurality of substitution items, as taught by Avery, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 5: The cited prior art teaches the system of claim 1, and Roach further discloses wherein the computing device is further configured to select a preferred group of substitution items from the plurality of substitution items . . . and send the preferred group to a store order management device (para [0058] lines 1-23). 
	Roach fails to explicitly disclose select a preferred group of substitution items from the plurality of substitution items based on the preference scores. However, Franke does teach select a preferred group of substitution items from the plurality of substitution items based on the preference scores (col 2 lines 11-27, col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Franke into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Franke teaches: 
Further, a collaborative filter may require an item to be viewed by a relatively large number of users before the filter can generate reasonably usable recommendations for that item.  Systems as described herein, however, as further described below, can be configured to generalize to previously unseen items, to enable accurate recommendations of items may not have even been viewed by a single user yet.  This is advantageous particularly in systems relating to dynamic items, such as used vehicles and homes, because a specific item may not be present on a listing system for an extended period of time.  Therefore, it is important to be able to generate useful recommendations for newly-listed items that have not yet been viewed by or otherwise interacted with by users (col 6 lines 36-49).  
Another advantage of systems and methods described herein with respect to collaborative filtering is that collaborative filters are not able to generalize to previously unseen items.  For example, if a new book is added to a book seller's inventory, a collaborative filtering algorithm may not be able to determine what users that book should be recommended to without first analyzing the preference patterns of users that have actually interacted with listings of the new book.  On the other hand, systems, methods, and devices as described herein can be configured to analyze a new item added to a seller's inventory and to predict substantially in real time the preference users may have for that item as compared to other items prior to a single user even viewing the new listing.  For example, when a new existing home is listed in a home listing service, a system as described herein may be configured to immediately be able to analyze the differences in features, characteristics, market conditions, etc. of that listing versus a selected listing a user has expressed a preference in and to determine the predicted preference that user may have for this new listing (col 7 lines 19-38).
(col 10 lines 12-21). 

In addition, it would have been recognized that applying the known technique of selecting a preferred group of substitution items from the plurality of substitution items based on the preference scores, as taught by Franke, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
 
Claim 8: Roach discloses a method comprising (claim 1 line 1): receiving order data, the order data including data indicative of at least one item ordered by a customer on an e-commerce platform and location data indicating a location of a particular store (para [0025] line 1 – para [0026] line 23); obtaining item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items (para [0058] lines 11-17); . . . transmitting, to a computing device associated with the particular store, the order data (para [0049] lines 1-20) along with substitution data that includes information identifying each substitution item in the plurality of substitution items (para [0058] line 1 – para [0059] line 10) . . . ; obtaining, from the computing device associated with the particular store, performance data associated with the order data and substitution data (para [0058] line 23 – para [0059] line 10). 
Roach fails to explicitly disclose obtaining item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; obtaining customer attribute data identifying preferences of the customer; determining a preference score for each substitution (col 2 lines 4-17, and col 4 lines 41-67); obtaining customer attribute data identifying preferences of the customer (col 2 lines 18-23, col 5 lines 9-18 and 30-46, and col 8 line 63 – col 9 line 49); determining a preference score for each substitution item in the plurality of substitution items (col 2 lines 24-27 and col 5 lines 56-59) based on the item attribute data (col 2 lines 11-17, and col 4 lines 65-67) and the customer attribute data (col 2 lines 18-23, col 5 lines 9-18 and 30-46, and col 8 line 63 – col 9 line 49), the preference score indicating a likelihood that the customer will accept one of the plurality of substitution items as a replacement (col 4 lines 41-64, col 11 lines 3-16, and col 21 line 65 – col 22 line 12) . . . ; ranking each substitution item in the plurality of substitution items based on the preference scores (col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6); . . . substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank (col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Franke into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Franke teaches: 
Further, a collaborative filter may require an item to be viewed by a relatively large number of users before the filter can generate reasonably usable recommendations for that item.  (col 6 lines 36-49).  
Another advantage of systems and methods described herein with respect to collaborative filtering is that collaborative filters are not able to generalize to previously unseen items.  For example, if a new book is added to a book seller's inventory, a collaborative filtering algorithm may not be able to determine what users that book should be recommended to without first analyzing the preference patterns of users that have actually interacted with listings of the new book.  On the other hand, systems, methods, and devices as described herein can be configured to analyze a new item added to a seller's inventory and to predict substantially in real time the preference users may have for that item as compared to other items prior to a single user even viewing the new listing.  For example, when a new existing home is listed in a home listing service, a system as described herein may be configured to immediately be able to analyze the differences in features, characteristics, market conditions, etc. of that listing versus a selected listing a user has expressed a preference in and to determine the predicted preference that user may have for this new listing (col 7 lines 19-38).
Another advantage of systems, methods, and devices as disclosed herein, is that, since the systems in some embodiments utilize the features of each item as inputs to generate scoring models, there is no need to divide items into groups. In other recommendation systems, items may need to be divided into groups such as houses, books, cars, geographic location, and/or the like. However, with embodiments of systems as described herein, these groupings are not necessary (col 10 lines 12-21).

In addition, it would have been recognized that applying the known technique of obtaining item attribute data associated with the at least one item where the item attribute data corresponds to a characteristic of the at least one item and a common characteristic of a plurality of substitution items, obtain customer attribute data identifying preferences of the customer, determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data where the preference score indicates a likelihood that the customer will accept one of the plurality of substitution items as a replacement, ranking each substitution item in the plurality of substitution items based on the preference scores, and using substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank, as 
Roach fails to explicitly disclose obtaining, from the computing device . . . , performance data associated with the order data and substitution data; and based on performance data obtained from the computing device . . . , determining one or more performance metrics associated with the system. However, Avery does teach obtaining, from the computing device . . . , performance data associated with the order data and substitution data (fig 9 elements 902-916; see also col 37 lines 39-47); and based on performance data obtained from the computing device . . . , determining one or more performance metrics (fig 9 element 918; see also col 41 lines 54-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Avery into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because obtaining performance data associated with the order data and substitution data from the computing device, and determining one or more performance metrics associated with the system based on performance data obtained from the computing device provides empirical substitution data resulting in better substitution recommendations than purely theoretical methods of determining substitutes such as attribute matching. 
In addition, it would have been recognized that applying the known technique of obtaining performance data associated with the order data and substitution data from the computing device, and determining one or more performance metrics associated with the system based on performance data obtained from the computing device, as taught by Avery, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in 

Claim 9:  All the limitations in method claim 9 are closely parallel to the limitations of system claim 2 analyzed above and are rejected on the same bases.

Claim 10:  All the limitations in method claim 10 are closely parallel to the limitations of system claim 3 analyzed above and are rejected on the same bases.

Claim 12:  All the limitations in method claim 12 are closely parallel to the limitations of system claim 5 analyzed above and are rejected on the same bases. 

Claim 15: Roach discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising (para [0007] lines 1-9, para [0018] lines 12-16, and para [0024] lines 1-17): receiving order data, the order data including data indicative of at least one item ordered by a customer on an e-commerce platform and location data indicating a location of a particular store (para [0025] line 1 – para [0026] line 23); obtaining item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items (para [0058] lines 11-17); . . . transmitting, to a computing device associated with the particular store, the order data (para [0049] lines 1-20) along with substitution data that includes information identifying each substitution item in the plurality of substitution items (para [0058] line 1 – para [0059] line 10) . . . ; obtaining, from the computing device associated with the particular store, performance data associated with the order data and substitution data (para [0058] line 23 – para [0059] line 10). 
(col 2 lines 4-17, and col 4 lines 41-67); obtaining customer attribute data identifying preferences of the customer (col 2 lines 18-23, col 5 lines 9-18 and 30-46, and col 8 line 63 – col 9 line 49); determining a preference score for each substitution item in the plurality of substitution items (col 2 lines 24-27 and col 5 lines 56-59) based on the item attribute data (col 2 lines 11-17, and col 4 lines 65-67) and the customer attribute data (col 2 lines 18-23, col 5 lines 9-18 and 30-46, and col 8 line 63 – col 9 line 49), the preference score indicating a likelihood that the customer will accept one of the plurality of substitution items as a replacement (col 4 lines 41-64, col 11 lines 3-16, and col 21 line 65 – col 22 line 12) . . . ; ranking each substitution item in the plurality of substitution items based on the preference scores (col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6); . . . substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank (col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6). 

Further, a collaborative filter may require an item to be viewed by a relatively large number of users before the filter can generate reasonably usable recommendations for that item.  Systems as described herein, however, as further described below, can be configured to generalize to previously unseen items, to enable accurate recommendations of items may not have even been viewed by a single user yet.  This is advantageous particularly in systems relating to dynamic items, such as used vehicles and homes, because a specific item may not be present on a listing system for an extended period of time.  Therefore, it is important to be able to generate useful recommendations for newly-listed items that have not yet been viewed by or otherwise interacted with by users (col 6 lines 36-49).  
Another advantage of systems and methods described herein with respect to collaborative filtering is that collaborative filters are not able to generalize to previously unseen items.  For example, if a new book is added to a book seller's inventory, a collaborative filtering algorithm may not be able to determine what users that book should be recommended to without first analyzing the preference patterns of users that have actually interacted with listings of the new book.  On the other hand, systems, methods, and devices as described herein can be configured to analyze a new item added to a seller's inventory and to predict substantially in real time the preference users may have for that item as compared to other items prior to a single user even viewing the new listing.  For example, when a new existing home is listed in a home listing service, a system as described herein may be configured to immediately be able to analyze the differences in features, characteristics, market conditions, etc. of that listing versus a selected listing a user has expressed a preference in and to determine the predicted preference that user may have for this new listing (col 7 lines 19-38).
Another advantage of systems, methods, and devices as disclosed herein, is that, since the systems in some embodiments utilize the features of each item as inputs to generate scoring models, there is no need to divide items into groups. In other recommendation systems, items may need to be divided into groups such as houses, books, cars, geographic location, and/or the like. However, with embodiments of systems as described herein, these groupings are not necessary (col 10 lines 12-21).

In addition, it would have been recognized that applying the known technique of obtaining item attribute data associated with the at least one item where the item attribute data corresponds to a characteristic of the at least one item and a common characteristic of a plurality of substitution items, obtain customer attribute data identifying preferences of the customer, determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data where the 
Roach fails to explicitly disclose obtaining, from the computing device . . . , performance data associated with the order data and substitution data; and based on performance data obtained from the computing device . . . , determining one or more performance metrics associated with the system. However, Avery does teach obtaining, from the computing device . . . , performance data associated with the order data and substitution data (fig 9 elements 902-916; see also col 37 lines 39-47); and based on performance data obtained from the computing device . . . , determining one or more performance metrics (fig 9 element 918; see also col 41 lines 54-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Avery into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because obtaining performance data associated with the order data and substitution data from the computing device, and determining one or more performance metrics associated with the system based on performance data obtained from the computing device provides empirical substitution data resulting in better substitution recommendations than purely theoretical methods of determining substitutes such as attribute matching. 
In addition, it would have been recognized that applying the known technique of obtaining performance data associated with the order data and substitution data from the 

Claim 16:  All the limitations in non-transitory computer readable medium claim 16 are closely parallel to the limitations of system claim 3 analyzed above and are rejected on the same bases. 

Claim 18:  All the limitations in non-transitory computer readable medium claim 18 are closely parallel to the limitations of system claim 5 analyzed above and are rejected on the same bases. 













Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al (US 2017 /0337523) (“Roach”) in view of Franke et al (US 10,127,596) (“Franke”) in view of Avery, Jr. et al (US 10,685,308) (“Avery,”) in view of Fujita et al (US 2017/0140403) (“Fujita”).

Claim 4: The cited prior art teaches the system of claim 1. Roach fails to explicitly disclose wherein the customer attribute data is determined by identifying a number of purchases of items by the customer on the e-commerce platform that include the characteristics of the item attribute data by the customer on the e-commerce platform. However, Fujita does teach wherein the customer attribute data is determined by identifying a number of purchases of items by the customer on the e-commerce platform that include the characteristics of the item attribute data by the customer on the e-commerce platform (para [0068] lines 1-12, para [0096] lines 1-12, and claim 5 lines 1-21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fujita into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Fujita teaches: 
As described above, in order to extract the merchandise group corresponding to the individual or customer segment with high precision without excessively impairing the interpretation of the psychological factor of the purchasing, it is effective to design abstractions related to the psychological factor of the purchasing such as the merchandise attribute and the purchasing preference type, and a correspondence relationship between those respective abstractions in advance. However, the conventional manual design and the conventional design using the questionnaires are limited, and a purchasing preference type design technique capable of continuously updating the design without depending on the experience and the intuition is demanded (para [0014] lines 1-13). 

The present invention has been made in view of the above problems, and it is an object of the present invention to provide a technique of helping to quantitatively evaluate a purchasing preference of customers, and design the purchasing preference high in the degree of matching with an actual merchandise purchasing history (para [0015] lines 1-6). 



Claim 11:  All the limitations in method claim 11 are closely parallel to the limitations of system claim 4 analyzed above and are rejected on the same bases.

Claim 17:  All the limitations in non-transitory computer readable medium claim 17 are closely parallel to the limitations of system claim 4 analyzed above and are rejected on the same bases.












Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al (US 2017 /0337523) (“Roach”) in view of Franke et al (US 10,127,596) (“Franke”) in view of Avery, Jr. et al (US 10,685,308) (“Avery,”)  in view of Perry et al (US 2007/0073580) (“Perry”) in view of Kacholia et al (US 8,768,932) (“Kacholia”). 

Claim 6: The cited prior art teaches the system of claim 1. Roach fails to explicitly disclose wherein the computing device is further configured to: obtain item title data that corresponds to characteristics of the plurality of substitution items; determine a relevance score for each substitution item in the plurality of substitution items based on the item title data, the relevance score indicating a relevancy between the item ordered by the customer and the respective substitution item; and determine an overall substitution score by combining the relevance score and the preference score. 
However, Perry does teach wherein the computing device is further configured to: obtain item title data that corresponds to characteristics of the plurality of substitution items; determine a relevance score for each substitution item in the plurality of substitution items based on the item title data, the relevance score indicating a relevancy between the item ordered by the customer and the respective substitution item (para [0087] lines 1-9 and para [0091] line 1 – para [0101] lines 1-9). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Perry into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Perry teaches: 
Known examples of comparative shopping systems, such as those found at the web sites www.shopping.com and www.shopzilla.com, require the consumer to first identify a product of interest, then go to a dedicated web site and enter specific information about the product to obtain information about alternative sources of that product. None of the (para [0008] lines 4-12). 

This analysis of the context feature signatures can be done in the 4-place representation space defined by the 4-place context feature signatures. However, in many cases the analysis can be improved by mapping the 4-place context feature signatures to a higher dimensional representation space to increase the precision of the match. For example, in one embodiment the product title matcher maps the 4-place context feature signature for each product title text node to seventeen (17) context feature vectors. These seventeen context feature vectors summarize the syntactic (i.e., layout) and semantic (i.e., language) context where the product title occurs. For example, a context feature vector may indicate whether or not the text in the node is a link, and output a corresponding binary positive or negative indicator. Another context feature vector may count the number of the header tag and output it as a number (para [0065] lines 1-16). 

In addition, it would have been recognized that applying the known technique of obtaining item title data corresponding to characteristics of the substitution items, and determining a relevance score for each substitution item in the plurality of substitution items based on the item title data, the relevance score indicating a relevancy between the item ordered by the customer and the respective substitution item, as taught by Perry, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
	And, Kacholia does teach determine an overall substitution score by combining the relevance score and the preference score (col 5 lines 41-59).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kacholia into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Kacholia teaches: 
Upon receiving a query from a user, a search-engine will typically identify a set of search-results that are related to terms in the query. In most cases, the search-engine will present the search-results to a user in an ordering based on a relevance measure. However, often a user desires to rank the search-results by a specific attribute, such as price or date. To do 
However, if the search-engine re-ranks search-results based on a desired attribute, the search-engine may list less relevant search-results before more relevant search-results. Consequently, the user may have to browse through several pages of less relevant search-results before finding more relevant search-results. This problem is often exacerbated by people who adjust a specific attribute to affect the ranking of specific search-results. For example, a merchant may reduce the price of a product by a nominal value to ensure that a search-engine lists the product first. This often causes the search-engine to list less relevant products before more relevant products.
Hence, what is needed is a method and apparatus for ranking search-results without the problems listed above (col 1 lines 11-34). 

In addition, it would have been recognized that applying the known technique of determining an overall substitution score by combining the relevance score and the preference score, as taught by Kacholia, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 7: The cited prior art teaches the system of claim 6. 
Roach fails to explicitly disclose wherein the overall substitution score is determined using a formula: 
Sub_score(i_a,i_aj,cust) = *rel_score(i_a,i_aj) + (1-)*pref_score(item_attr(i_aj),cust_attr(cust))
where: Sub_score = overall substitution score 
	rel_score = relevance score
	pref_score = preference score
	 = score parameter
	item_attr = item attribute
	cust_attr = customer attribute

	However, Franke does teach wherein the overall substitution score is determined using a formula: Sub_score(i_a,i_aj,cust) = . . . pref_score(item_attr(i_aj),cust_attr(cust)) where: (col 2 lines 24-27, col 5 lines 56-59, and col 5 lines 56-59 teaches the overall pref_score; col 2 lines 11-17, and col 4 lines 65-67 teach that pref_score is a function of item_attr(i_aj); and col 2 lines 18-23, col 5 lines 9-18, and 30-46, col 63-49 teach that pref_score is a function of cust_attr(cust)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Franke into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Franke teaches: 
Further, a collaborative filter may require an item to be viewed by a relatively large number of users before the filter can generate reasonably usable recommendations for that item.  Systems as described herein, however, as further described below, can be configured to generalize to previously unseen items, to enable accurate recommendations of items may not have even been viewed by a single user yet.  This is advantageous particularly in systems relating to dynamic items, such as used vehicles and homes, because a specific item may not be present on a listing system for an extended period of time.  Therefore, it is important to be able to generate useful recommendations for newly-listed items that have not yet been viewed by or otherwise interacted with by users (col 6 lines 36-49).  
Another advantage of systems and methods described herein with respect to collaborative filtering is that collaborative filters are not able to generalize to previously unseen items.  For example, if a new book is added to a book seller's inventory, a collaborative filtering algorithm may not be able to determine what users that book should be recommended to without first analyzing the preference patterns of users that have actually interacted with listings of the new book.  On the other hand, systems, methods, and devices as described herein can be configured to analyze a new item added to a seller's inventory and to predict substantially in real time the preference users may have for that item as compared to other items prior to a single user even viewing the new listing.  For example, when a new existing home is listed in a home listing service, a system as described herein may be configured to immediately be able to analyze the differences in features, characteristics, market conditions, etc. of that listing versus a selected listing a user has expressed a preference in and to determine the predicted preference that user may have for this new listing (col 7 lines 19-38).
Another advantage of systems, methods, and devices as disclosed herein, is that, since the systems in some embodiments utilize the features of each item as inputs to generate scoring models, there is no need to divide items into groups. In other recommendation systems, items may need to be divided into groups such as houses, books, cars, geographic location, and/or the like. However, with embodiments of systems as described herein, these groupings are not necessary (col 10 lines 12-21).

pref_score(item_attr(i_aj),cust_attr(cust)), as taught by Franke, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Kacholia does teach rel_score(i_a,i_aj) where rel_score = relevance score (col 5 line 64 “Formula 1) and “scaling factors or weights” applied to each term in the function [claimed  and (1- (col 5 lines 50-51). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kacholia into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Kacholia teaches: 
Upon receiving a query from a user, a search-engine will typically identify a set of search-results that are related to terms in the query. In most cases, the search-engine will present the search-results to a user in an ordering based on a relevance measure. However, often a user desires to rank the search-results by a specific attribute, such as price or date. To do so, the user specifies the desired attribute, and the search engine subsequently re-ranks the search-results based on the desired attribute. 
However, if the search-engine re-ranks search-results based on a desired attribute, the search-engine may list less relevant search-results before more relevant search-results. Consequently, the user may have to browse through several pages of less relevant search-results before finding more relevant search-results. This problem is often exacerbated by people who adjust a specific attribute to affect the ranking of specific search-results. For example, a merchant may reduce the price of a product by a nominal value to ensure that a search-engine lists the product first. This often causes the search-engine to list less relevant products before more relevant products.
Hence, what is needed is a method and apparatus for ranking search-results without the problems listed above (col 1 lines 11-34). 

In addition, although none of the references teach the entire claimed equation of Sub_score(i_a,i_aj,cust) = *rel_score(i_a,i_aj) + (1-)*pref_score(item_attr(i_aj),cust_attr(cust)) in full individually, it would have been obvious to one of ordinary skill in the art, before the effective 
Note that search-engine 140 is not limited to using the formulas illustrated in Table 1. Furthermore, note that search-engine 140 is not limited to using formulas that include an attribute-value, a relevance score, and scaling factors, but can use formulas that combine any number of values associated with a search-result, search engine 140, or a set of user-preferences. In addition, note that the attribute-value and the relevance score can be scaled using different techniques as illustrated by Formula 4 (column 5 lines 51-59).

Claim 13:  All the limitations in method claim 13 are closely parallel to the limitations of system claim 6 analyzed above and are rejected on the same bases.

Claim 14:  All the limitations in method claim 14 are closely parallel to the limitations of system claim 7 analyzed above and are rejected on the same bases.
  
Claim 19:  All the limitations in non-transitory computer readable medium claim 19 are closely parallel to the limitations of system claim 6 analyzed above and are rejected on the same bases.

Claim 20:  All the limitations in non-transitory computer readable medium claim 20 are closely parallel to the limitations of system claim 7 analyzed above and are rejected on the same bases.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625